Case 3:14-cr-00175-WHA Document 962-14 Filed 01/10/19 Page 1 of 5




          EXHIBIT N
                               Case 3:14-cr-00175-WHA Document 962-14 Filed 01/10/19 Page 2 of 5


Last Updated: 05/23/2018

Incident Number            Incident Name         Collection Location    Item                      Item Description
                                                 8555 Sonoma Hwy
171010-8558                Adobe                                        Bracket                   Rack secondary bracket
                                                 Kenwood, CA 95452
                                                 8555 Sonoma Hwy
171010-8558                Adobe                                        Conductor (Copper Wire)   3 sections of #6 copper wire
                                                 Kenwood, CA 95452
                                                 8555 Sonoma Hwy
171010-8558                Adobe                                        Cross Arm                 8 foot cross arm
                                                 Kenwood, CA 95452
                                                 8555 Sonoma Hwy
171010-8558                Adobe                                        Insulator                 2 insulators
                                                 Kenwood, CA 95452
                                                 8555 Sonoma Hwy
171010-8558                Adobe                                        Steel Gasket              Steel gasket
                                                 Kenwood, CA 95452
                                                 8555 Sonoma Hwy
171010-8558                Adobe                                        Tree Wire                 Four sections of primary tree wire
                                                 Kenwood, CA 95452
                                                 8555 Sonoma Hwy                                  Two sections of primary tree wire -
171010-8558                Adobe                                        Tree Wire
                                                 Kenwood, CA 95452                                middle
                                                 8555 Sonoma Hwy                                  Primary tree wire - center phase of
171010-8558                Adobe                                        Tree Wire
                                                 Kenwood, CA 95452                                western pole
                                                 8555 Sonoma Hwy                                  Primary tree wire - south phase of
171010-8558                Adobe                                        Tree Wire
                                                 Kenwood, CA 95452                                western pole
                                                 8555 Sonoma Hwy
171010-8558                Adobe                                        Tree Wire                 Primary tree wire - with red tape
                                                 Kenwood, CA 95452
                                                 8555 Sonoma Hwy
171010-8558                Adobe                                        Tree Wire                 Tree wire far west
                                                 Kenwood, CA 95452
                                                 4011 Atlas Peak Rd
171020-8589                Atlas (Location 1)                           Conductor (Copper Wire)   6 solid copper wire
                                                 Napa, CA 94558
                                                 4011 Atlas Peak Rd
171020-8589                Atlas (Location 1)                           Insulator                 Insulator
                                                 Napa, CA 94558
                                                 4011 Atlas Peak Rd
171020-8589                Atlas (Location 1)                           Communications cable      Communications cable
                                                 Napa, CA 94558
                                                 4011 Atlas Peak Rd
171020-8589                Atlas (Location 1)                           Valley Oak Tree Branch    Branch from valley oak tree
                                                 Napa, CA 94558
                                                 3683 Atlas Peak Rd
171023-8596                Atlas (Location 2)                           Conductor (Copper Wire)   #6 solid copper wire - north side
                                                 Napa, CA 94558
                                                 3683 Atlas Peak Rd
171023-8596                Atlas (Location 2)                           Conductor (Copper Wire)   #6 solid copper wire - south side
                                                 Napa, CA 94558
                                                 3683 Atlas Peak Rd
171023-8596                Atlas (Location 2)                           Oak Tree trunk            Portion of the bottom of oak tree trunk
                                                 Napa, CA 94558
                 Case 3:14-cr-00175-WHA Document 962-14 Filed 01/10/19 Page 3 of 5


                                                                                                One (1) span (2 phases) of #4 ACSR
                                                                                                conductor (approx. length 102’-7” ea.)
                                                                                                with attached automatic dead end
                                                                                                connections on each end, and a jumper
171020-8591   Cascade                                                Conductor                  wire (from the south pole, westerly most
                                                                                                span connector), and a service drop
                                                                                                wire we disconnected from the
                                   13916 Cascade Way                                            transformer, and burnt open on the
                                   Browns Valley, CA 95918                                      other end)
                                                                                                Believe they took customer meter panel
171020-8591   Cascade              13916 Cascade Way                 Customer Equipment         and extension type cord (they may have
                                   Browns Valley, CA 95918                                      recovered other evidence)
                                                                                                One end of burnt open conductor that
                                                                                                was on the ground (the t-man cut it in
171010-8557   Cherokee                                               Conductor
                                   3401 Cherokee Rd                                             the clear per Cal Fire’s request at the
                                   Oroville, CA 95965                                           site)
                                   167 Darby Rd                                                 #4 ACSR line (a burnt open end of the
171013-8569   La Porte                                               Conductor
                                   Bangor, CA 95914                                             line down was cut and removed)
                                                                                                Some sections of a tree branch(s),
171013-8569   La Porte             167 Darby Rd                      Tree Branch                based on various branch cuttings at the
                                   Bangor, CA 95914                                             scene.
                                   11218 Lone Lobo Trail, Nevada                                2 sections of PG&E's conductor which
171012-8565   Lobo                                                   Conductor
                                   City                                                         they had our crew remove
                                   11218 Lone Lobo Trail, Nevada                                Portion(s) of the ponderosa pine which
171012-8565   Lobo                                                   Tree Trunk
                                   City                                                         broke and fell on lines
                                   McCourtney Rd., lot across from                              Cable running from Line Reclosure and
171011-8563   McCourtney                                             Cable
                                   Fairgrounds gate, Grass Valley                               Controller
                                   McCourtney Rd., lot across from                              Conductor section on the ground by the
171011-8563   McCourtney                                             Conductor
                                   Fairgrounds gate, Grass Valley                               Line Reclosure.
                                   McCourtney Rd., lot across from                              McGraw Eddison Auto Reclosure type
171011-8563   McCourtney                                             Line Recloser
                                   Fairgrounds gate, Grass Valley                               RXE, ser# 1486
                                   McCourtney Rd., lot across from                              Controller associated with the Line
171011-8563   McCourtney                                             Line Recloser Controller
                                   Fairgrounds gate, Grass Valley                               Reclosure
                                                                                                Wire lead and connnector on
                                   McCourtney Rd., lot across from                              upstream/source side jumper for the line
171011-8563   McCourtney                                             Wire Lead and Connector
                                   Fairgrounds gate, Grass Valley                               reclosure and the chance clamp (#2
                                                                                                ACSR and 2 strand copper).
                                                                                                Section of the base of the tree near the
171011-8563   McCourtney           11253 Orion Way                   Tree Trunk
                                                                                                break point on the upper tree section
                                   Grass Valley, CA 95949
                                   11253 Orion Way                                              Section of the same tree that may be
171011-8563   McCourtney                                             Tree Trunk
                                   Grass Valley, CA 95949                                       near a cancer
171020-8590   Norrbom              16250 Norrbom, Sonoma             Conductor (Copper Wire)    4 strand copper wire - road side
171020-8590   Norrbom              16250 Norrbom, Sonoma             Conductor (Copper Wire)    4 strand copper wire - canyon side
                                   1210 Nuns Canyon Road
171016-8576   Nuns (Location 1)                                      Insulator                  2 road side dead end insulators
                                   Glen Ellen, CA 95442
                  Case 3:14-cr-00175-WHA Document 962-14 Filed 01/10/19 Page 4 of 5


                                    1210 Nuns Canyon Road
171016-8576   Nuns (Location 1)                                          Red Alder Tree Limb       Red Alder Tree Limb
                                    Glen Ellen, CA 95442
                                    1210 Nuns Canyon Road
171016-8576   Nuns (Location 1)                                          Secondary                 Aluminum secondary - road side
                                    Glen Ellen, CA 95442
                                    1210 Nuns Canyon Road
171016-8576   Nuns (Location 1)                                          Secondary                 Aluminum secondary - center phase
                                    Glen Ellen, CA 95442
                                    1210 Nuns Canyon Road
171016-8576   Nuns (Location 1)                                          Wood Pin                  Wood Pin - road side
                                    Glen Ellen, CA 95442
                                    1210 Nuns Canyon Road
171016-8576   Nuns (Location 1)                                          Wood Pin                  Wood Pin - center side
                                    Glen Ellen, CA 95442
                                    8000 Pythian Road, cutout 1251 off
                                                                                                   2 sections of #4 ACSR Aluminum Wire -
171020-8585   Oakmont               Dunbar 1101, 38.27.377N              Conductor
                                                                                                   field side
                                    122.34.998W
                                    8000 Pythian Road, cutout 1251 off
                                                                                                   2 sections of #4 ACSR Aluminum Wire -
171020-8585   Oakmont               Dunbar 1101, 38.27.377N              Conductor
                                                                                                   road side
                                    122.34.998W
                                    1713 Partrick Rd                                               #4 ACSR Aluminum wire - field phase,
171020-8586   Partrick                                                   Aluminum wire
                                    Napa, CA 94558                                                 uphill side
                                    1713 Partrick Rd                                               #4 ACSR Aluminum wire - field phase,
171020-8586   Partrick                                                   Aluminum wire
                                    Napa, CA 94558                                                 transformer side
                                    1713 Partrick Rd
171020-8586   Partrick                                                   Conductor                 #4 ACSR Wire
                                    Napa, CA 94558
                                    1713 Partrick Rd
171020-8586   Partrick                                                   Tree Trunk                Section of oak tree
                                    Napa, CA 94558
                                    Off of Pocket Ranch Road and
171021-8592   Pocket                                                     Conductor                 1 span
                                    Ridge Ranch Road, Geyserville
                                    Off of Pocket Ranch Road and
171021-8592   Pocket                                                     Conductor (Copper Wire)   2 phases of #6 solid copper
                                    Ridge Ranch Road, Geyserville
                                    26026 Pocket Ranch Road
171021-8592   Pocket                                                     Tree piece                Tree piece # 7
                                    Geyserville, CA 95441
                                    Hwy 26 & Higdon Rd
              Point                                                      Bump Sleeve               Bump sleeve
171009-8554                         West Point, CA 95255
                                    North of Hwy 20, west of
                                                                                                   Both sides of the wire that was down on
171009-8553   Potter / Redwood      Mendocino National Forest, south     Conductor
                                                                                                   the transmission line
                                    of Black Bart
                                    North of Hwy 20, west of
171009-8553   Potter / Redwood      Mendocino National Forest, south     Tree Branch               Portion of tree branches
                                    of Black Bart
                                    Off Hwy 20 and Sulphur Bank Road
171011-8562   Sulphur                                                Cross Arm                     Wood cross arm
                                    Clearlake, CA 95422

                                    Off Hwy 20 and Sulphur Bank Road
171011-8562   Sulphur                                                Fuse Cutouts                  Fuse cutouts
                                    Clearlake, CA 95422
                 Case 3:14-cr-00175-WHA Document 962-14 Filed 01/10/19 Page 5 of 5


                                   Off Hwy 20 and Sulphur Bank Road
171011-8562   Sulphur                                               Pole                            Center section of the pole
                                   Clearlake, CA 95422
                                                                                                    Customer owned connectors from
171026-8601   Tubbs                                                   Customer Owned Connectors
                                   1128 Bennett Lane, Calistoga, CA                                 customer owned service line
                                                                                                    Customer owned service line - from
171026-8601   Tubbs                                                   Customer Owned Service Line
                                   1128 Bennett Lane, Calistoga, CA                                 customer owned pole to pump
                                                                                                    Fuse #1 from power pole east of pole
171026-8601   Tubbs                                                   Fuse
                                   1128 Bennett Lane, Calistoga, CA                                 773 identified with blue flag
                                                                                                    Fuse #2 from power pole east of pole
171026-8601   Tubbs                                                   Fuse
                                   1128 Bennett Lane, Calistoga, CA                                 773 identified with white flag
                                                                                                    Fuse #3 from power pole 773 identified
171026-8601   Tubbs                                                   Fuse
                                   1128 Bennett Lane, Calistoga, CA                                 with red flag
                                                                                                    Fuse #4 from power pole 773 identified
171026-8601   Tubbs                                                   Fuse
                                   1128 Bennett Lane, Calistoga, CA                                 with blue flag
                                                                                                    Fuse #5 from power pole 773 identified
171026-8601   Tubbs                                                   Fuse
                                   1128 Bennett Lane, Calistoga, CA                                 with white flag
                                                                                                    Fuse #6 from 1128 Bennett Lane pole
171026-8601   Tubbs                                                   Fuse
                                   1128 Bennett Lane, Calistoga, CA                                 identified with white flag
                                                                                                    Fuse #7 from 1128 Bennett Lane pole
171026-8601   Tubbs                                                   Fuse
                                   1128 Bennett Lane, Calistoga, CA                                 identified with blue flag
171026-8601   Tubbs                1128 Bennett Lane, Calistoga, CA   Service Drop                  2 strand aluminum triplex
                                                                                                    Smart meter from 1200 Bennett Lane,
171026-8601   Tubbs                1200 Bennett Lane, Calistoga, CA   Smart Meter
                                                                                                    Calistoga, CA
                                                                                                    Smart meter from 1177 Bennett Lane,
171026-8601   Tubbs                1177 Bennett Lane, Calistoga, CA   Smart Meter
                                                                                                    Calistoga, CA
                                                                                                    Smart meter from 1110 Bennett Lane,
                                                                                                    Calistoga, CA. PG&E believes this
171026-8601   Tubbs                1110 Bennett Lane, Calistoga, CA   Smart Meter
                                                                                                    Smart Meter was actually collected from
                                                                                                    1133 Bennett Lane, Calistoga, CA
